Name: Council Directive 80/1272/EEC of 22 December 1980 on the adaptation, consequent on the accession of Greece, of Directive 80/780/EEC on the approximation of the laws of the Member States relating to rear-view mirrors for two- wheeled motor vehicles with or without a side-car and to their fitting on such vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  European Union law
 Date Published: 1980-12-31

 Avis juridique important|31980L1272Council Directive 80/1272/EEC of 22 December 1980 on the adaptation, consequent on the accession of Greece, of Directive 80/780/EEC on the approximation of the laws of the Member States relating to rear-view mirrors for two- wheeled motor vehicles with or without a side-car and to their fitting on such vehicles Official Journal L 375 , 31/12/1980 P. 0073 - 0073 Finnish special edition: Chapter 13 Volume 11 P. 0085 Greek special edition: Chapter 13 Volume 10 P. 0142 Swedish special edition: Chapter 13 Volume 11 P. 0085 Spanish special edition: Chapter 13 Volume 11 P. 0159 Portuguese special edition Chapter 13 Volume 11 P. 0159 COUNCIL DIRECTIVE of 22 December 1980 on the adaptation, consequent on the accession of Greece, of Directive 80/780/EEC on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting on such vehicles (80/1272/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas, as a result of the accession of Greece, Article 8 of Directive 80/780/EEC (1) should be adapted, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 8 of Directive 80/780/EEC the following indent is hereby inserted between the third and fourth indents: >PIC FILE= "T0014477"> Article 2 The Member States shall adopt and publish before 1 January 1981 the provisions necessary in order to comply with this Directive and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1)OJ No L 229, 30.8.1980, p. 49